Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 6, 1990, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The facts relevant to this appeal are reported in this Court’s decision of the appeal of the codefendant Andrew Faucett (People v Faucett, 185 AD2d 942).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s identity as one of the perpetrators of the robbery beyond a reasonable doubt (see, People v Hussey, 170 AD2d 693; People v Castellanos, 167 AD2d 348, 349). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the issues raised in the defendant’s supplemental pro se brief and find them to be without merit. Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.